ORIGINAL                                                                                 12/18/2020



             IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0439



                                          DA 20-0439

                                                                               FILED
  BRIAN MOORE,
                                                                               DEC 1 8 2020
               Plaintiff and Appellant,                                  Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                          State of Montana

        v.                                                         ORDER

  KEVIN R. FROST,

               Defendant and Appellee.


       Upon consideration of Appellant's unopposed Motion for Extension of Time, and
 good cause shown, Appellant is hereby granted an extension oftime until January 19,2021,
 within which to file and serve Appellant's reply brief.
       No further extensions will be granted.
       DATED this            lay of December, 2020.
                        '1/4C—
                                                  For the Court,




                                                               Chief Justice